DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 4/11/22, Applicant, on 8/11/22, amended claims. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The signal per se rejection under 101 for claims 17-20 is withdrawn in light of the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims now recite “in response to the report being sent within the predetermined period of time from within the predetermined distance of the selected address displaying, on the electronic display, at least one current occupant name associated with the selected address.” Examiner is unable to find support for such a limitation of “within the period of time from within the predetermine distance” and retrieving the occupants. Paragraph 52 appears to be closest and says “The salesman may tap on a home on the map and thereby request information about home 30 and its expected occupants from central service 18. Central service 18 retrieves information about home 30 and its expected occupants and returns it to salesperson 20.” The responsiveness is not restricted by time and distance. Distance is shown in FIG. 10 [and paragraph 0100]; and is also mentioned in FIG. 14 and paragraph 105, but also does not appear to be related to a “period of time.” Applicant is invited to explain how the disclosure supports the claim limitations or alternatively amend the claim language to be supported by the disclosure.
Claim 1 also recites “receiving from the mobile device a request for house data, the request comprising selection of an address from the list of addresses and a report comprising observation data collected while within a predetermined distance of the selected address and transmitted in real-time by the mobile device.” The disclosure does not appear to support this. It appears the claim is reciting that the mobile device requests the data… but at the same time the mobile device is what is gathering the observations for the report in real-time. Examiner is unable to find support for this. It appears in paragraph 77 that a report can be requested (step 240) – but the data is not from the same real-time observations at the same as the report request, rather it is a request from a server. Applicant is invited to explain how the disclosure supports the claim limitations or alternatively amend the claim language to be supported by the disclosure.
Claims 9 and 17 recite similar limitations and are rejected for the same reasons as claim 1. Claims 2-8, 10-16, and 18-20 depend from claim 1, 9, and 17 and are rejected for the same reasons. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are possibly a server or some step of making the report. Currently, the claim recites:  “receiving from the mobile device a request for house data, the request comprising selection of an address from the list of addresses and a report comprising observation data collected while within a predetermined distance of the selected address and transmitted in real-time by the mobile device.” The claims appear to be reciting that the mobile device requests a report… and that the same mobile device supplies observations in real-time for the report. It is hard to follow what sequence of steps is occurring. It appears in paragraph 77 that a report can be requested (step 240) – but the data is not from the same real-time observations at the same as the report request, rather it is a request from a server. 
Claims 9 and 17 recite similar limitations and are rejected for the same reasons as claim 1. Claims 2-8, 10-16, and 18-20 depend from claim 1, 9, and 17 and are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Proceeding to step 2A, Prong One – MPEP 2106.04 – The claim 1 recites - 
A …-implemented method for performing sales management processes…, comprising: 
determining a geolocation… of a user…
communicating a list of addresses with a neighborhood corresponding to the geolocation…
receiving… a request for house data, the request comprising selection of an address from the list of addresses and a report comprising observation data …; 
in response to the report being sent within the predetermined period of time from within the predetermined distance of the selected address, displaying at least one current occupant name associated with the selected address, the at least one current occupant name retrieved… based on at least the selected address; 
receiving a selection of the at least one current occupant name associated with the address, wherein selection of the at least one current occupant name initiates a pre-qualification on a potential customer that has the at least one current occupant name, the pre-qualification being performed to verify qualification for the potential customer to purchase a product or service that is for sale; and 
receiving … a result of the pre-qualification... 
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (fundamental economic principles (e.g. qualifying sales opportunities); or marketing or sales activities – Here, the claims take determine a location, then determine addresses of sales leads/prospects, then a report is requested; then display a name from the address, then upon selection of the name initiates a pre-qualification on a customer (this is part of Certain Methods of Organizing Human Activity of performing sales activities – making sure its worthwhile to continue engaging the customer); then receiving the result of the pre-qualification).
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A “computer-implemented” method for performing sales management processes at a “computing device”, comprising: field of use MPEP 2106.05h; see also MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea
determining a geolocation of “a mobile device of a user based on location data captured within a predetermined period of time by one or more location sensors of the mobile device” (generally linking to a field of use – MPEP 2106.05h); 
communicating a list of addresses within a neighborhood corresponding to the geolocation “to an electronic display of the mobile device” (displaying results is part of field of use MPEP 2106.05h; see also MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea  - see e.g. MPEP 2106.05h – example vi, Electric Power Group; see also Abstract idea example 4 – GPS – SirF Tech – where claims to an improved GPS were eligible); 
receiving “from the mobile device” a request for house data, the request comprising selection of an address from the list of addresses and a report comprising observation data collected “while within a predetermined distance of the selected address and transmitted in real- time by the mobile device” (field of use MPEP 2106.05h; see also MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – stating that the mobile device requests the report and displays the report); 
in response to the report being sent within the predetermined period of time from within the predetermined distance of the selected address, displaying at least one current occupant name associated with the address, the at least one current occupant name retrieved “from a database” based on at least the address; field of use MPEP 2106.05h; see also MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea
receiving “and displaying on the electronic display of the mobile device” a result of the pre-qualification “performed at the computing device”. field of use MPEP 2106.05h; see also MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. These additional elements are rejected for the same reasons as step 2A, prong two above. In addition, the following are conventional computer functions under step 2B: 
determining a geolocation of “a mobile device of a user based on location data captured within a predetermined period of time by one or more location sensors of the mobile device” (See MPEP 2106.05(d)(II) i. Receiving or transmitting data (i.e. current position) over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321); 
communicating a list of addresses within a neighborhood corresponding to the geolocation “to an electronic display of the mobile device” (See MPEP 2106.05(d)(II) i. Receiving or transmitting data (i.e. current position) over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321); 
receiving “from the mobile device” a request for house data, the request comprising selection of an address from the list of addresses and a report comprising observation data collected “while within a predetermined distance of the selected address and transmitted in real- time by the mobile device” (See MPEP 2106.05(d)(II) i. Receiving or transmitting data (i.e. current position) over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321; the observation data is also “electronic recordkeeping”); 
receiving “and displaying on the electronic display of the mobile device” a result of the pre-qualification “performed at the computing device”. conventional computer function See MPEP 2106.05(d)(II) i. Receiving or transmitting data (i.e. current position) over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321).
In addition, as a combination, the claims only recite additional, conventional functions of sending and receiving data and routine displaying of the data displayed, as Dessureault (US Pub. No. 2007/0129954) shows the state of art of including maps with shadings or colors (See par. 0050) and Mattingly (US 2006/0242024) shows the state of art including color coding or geometric shapes on a map for different customer segments (See par. 0052), and Brockman states that display of requested sales information for a handheld unit is a “conventional” display (See Col. 6, lines 17-23). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Independent claim 9 is directed to an apparatus at step 1, which is a statutory category. Claim 9 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. At step 2a, prong 2 ,there are additional elements of “one or more processors; and one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following.” This is just “apply it” on a computer (MPEP 2106.05f) and is the rationale at step 2a, prong 2 and step 2B. The remaining limitations are the same as claim 1. The claim is not patent eligible. Accordingly, claim 9 is directed to an abstract idea.
Independent claim 17 is directed to an article of manufacture at step 1 [assuming claim is amended to “non-transitory”], which is a statutory category. Claim 17 recites similar limitations as claim 1 and claim 9 and is rejected for the same reasons at step 2a, prong one; step 2a, prong 2; and step 2b.
Claims 2, 10, 18 narrow the abstract idea by reciting sales information for completing the sale. They also recite an additional element – but just transmitting sales information to a remote server is viewed as “field of use” at step 2a, prong 2 and step 2b; and is further conventional at step 2b (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network). Claims 3-4, 11-12, 19-20 narrow the abstract idea by giving offers to customers (claim 3) or indicating whether customer already owns/uses (claim 4) in response to some sales information. These claims also have additional elements of the remote server system but just transmitting data back and forth to the computer as claimed is viewed as “field of use” at step 2a, prong 2 and step 2b; and is further conventional at step 2b (MPEP 2106.05(d)(II) i. Receiving or transmitting data over a network). Claims 5 and 13 narrow the abstract idea by stating there are multiple names to choose from; it is “apply it” on a computer with regards to the display, selection as recited for the same reasons as claim 1. Claims 6, 14 further have additional elements of “displaying a map” and receiving a selection of house “on the map.” These are just viewed as field of use and “apply It on a computer” at both step 2a, prong 2 and step 2b. It is just describing that the process is on a computer. Claims 7 and 15 (highlighting previous sales) and claims 8 and 16 (highlighting to indicate “not interested”) are viewed as “field of use” at step 2a, prong 2 and step 2b because displaying the highlighted results of qualified sales leads “on a computer” operates in the same manner here as it would in a manual process.
In addition, aspects of selecting on the interface, and displaying information in response is another conventional computer function (Arutunian 2006/0200383 – par 48 - The screens or web pages provide facilities to receive input data, such as a form with fields to be filled in, pull-down menus or entries allowing one or more of several options to be selected, buttons, sliders, hypertext links or other known user interface tools for receiving user input; Yang 2006/0101005 – par 114 – “well known techniques” include clickable buttons, graphics, pop-up windows (“UI elements”), and as recited, is part of abstract idea of displaying results of the analysis.
For more information, see MPEP 2106.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Byler (US 2008/0313239) in view of Stirlen (US 2008/0133306), and Dessureault (US 2007/0129954).
Concerning claim 1, Byler discloses:
A computer-implemented method for performing sales management processes at a computing device, (Byler – see par 41 – useful to have records identifying desirable marketing targets or prospective customers and map of locations of prospects; useful for door-to-door sales people; see par 28 - records may be recorded and stored in various formats, including computerized digital formats; See also Stirlen – see par 38 - an application service provider (ASP) 12 supports and maintains a computer software program 14 that provides certain features and functionalities. The Program 14 is preferably supported and maintained by the ASP 12 on a computer server 16).
Byler discloses having geographic and household data by geographic location (See par 19-27). Stirlen discloses filtering leads by a selectable geographic area (see par 55, FIG. 8). Byler and Stirlen do not explicitly disclose the next limitation.
Dessureault discloses:
determining a geolocation of a mobile device of a user based on location data captured within a predetermined period of time by one or more location sensors of the mobile device (Dessureault –See par. 0041 – positioning device for acquiring geographic positions, device comprises a CPU or processor; See par. 0060 - options for storing location and positioning information may also be considered using alternative QC devices and device combinations (GPS/laptop, GPS/palmtop, etc.); See par. 0037 - the system 10 is adapted to provide a registered user thereof (i.e. a given sponsor) access to mapped demographic, geographic and optionally proprietary user data of interest to the user's business or field of endeavor (as illustrated in FIGS. 3A, 3B and 8A-12) via an end terminal device 16 in communication with the system 10. Access to the mapped data may be provided to the sponsor in view of planning and coordinating a distribution of promotional circulars, flyers and other such hardcopy media to current and potential customers of the sponsor and/or of affiliates thereof);
communicating a list of addresses within a neighborhood (Byler – see par 41 - Once an amended database is created from the records of the first and second database, having records identifying desirable marketing targets or prospective customers, a targeted mailing list can be created. Alternatively, a map of a neighborhood can be created showing the exact location of prospects, along with the names and other information about those prospects) corresponding to the geolocation to an electronic display of the mobile device (Dessureault – See par. 0054 - in step 68, the distributor processes the provided data with the Web mapping application(s) 42 of system 10 to cluster and map the data, illustratively using the centroid approach presented hereinabove, onto the various DAs (dissemination areas) (reference 64 of FIG. 3B) within a geographical area of interest to the sponsor);
receiving from the mobile device a request for house data, the request comprising selection of an address from the list of addresses (Byler – see par 23-24 - Each record of the first database contains relevant information or data for parameters applicable to one single source. Such parameters may include physical information, such an individual's race, age, ethnicity, height, weight, or other physical attributes. It may also include economic information, such as an individual's annual income, overall assets or wealth, or credit card debt. See par 26 - The first database may also reflect the information concerning all the related individuals residing at the same household, represented by a single, discrete address) and a report comprising observation data collected while within a predetermined distance of the selected address and transmitted in real-time by the mobile device (Dessureault – See par 3 - In order to plan and prepare targeted regional and/or local advertising campaigns based on acquired customer information, such information may be regrouped and mapped by geographic regions, generally mapping customer data and consumer activity using any one of customer zip codes, postal codes or phone area codes. See par. 0054 - in step 68, the distributor processes the provided data with the Web mapping application(s) 42 of system 10 to cluster and map the data, illustratively using the centroid approach presented hereinabove, onto the various DAs (dissemination areas) (reference 64 of FIG. 3B) within a geographical area of interest to the sponsor), 
in response to the report being sent within the predetermined period of time from within the predetermined distance of the selected address (Dessureault – See par 59, 97-98 – GPS time used for supervision for when sponsored hardcopy media was delivered; See also par 75 – a number of QC reports and data sheets may be generated and displayed via local/remote display), displaying, on the electronic display, at least one current occupant name associated with the selected address, the at least one current occupant name retrieved from a database based on at least the selected address (Byler – See par 41 - Once an amended database is created from the records of the first and second database, having records identifying desirable marketing targets or prospective customers, a targeted mailing list can be created. Alternatively, a map of a neighborhood can be created showing the exact location of prospects, along with the names and other information about those prospects. This would be extremely useful for field canvassers or door-to-door salespeople).
Byler discloses A user may want to only send marketing materials to an individual or household that is … to those living in a household with greater than a specified minimum income. (see par 9). Byler further discloses First database may include economic information, such as annual income, wealth, or credit card debt (See par 24). However, Byler does not explicitly disclose performing a qualification result as claimed.
Stirlen discloses the limitations:
receiving a selection of the at least one current occupant name associated with the address, wherein selection of the at least one current occupant name initiates a pre-qualification on a potential customer that has the at least one current occupant name, the pre-qualification being performed to verify qualification for the potential customer to purchase a product or service that is for sale (Stirlen – FIG. 2, par 39 – after initial contact, pre-qualification 101 occurs; See par 56 - The Sales Rep 40 preferably fills in the various fields on the form specifying the dollar amount and interest rate of the construction loan for which the Lead 46 has been pre-qualified by a Lender 26. It should be understood that the Lender 26 bases the amount of the construction loan and interest rate for which the Lead qualifies based on the financial information provided by the Lead 46 through a Pre-Qualification Form 140 (FIG. 10)).
receiving and displaying, on the electronic display of the mobile device, a result of the pre-qualification performed at the computing device (Stirlen – see par 57-58 – Lenders provide competitive quotes; the Sales Rep 40 receives the Lender's prequalification quote and enters them into a “Pre-Qual template 128).
Byler,  Stirlen, and Dessureault are directed to solving the same problem of providing information on targets for prospective customers (i.e. “leads”) (See Byler par 41; Stirlen par 55; Dessureault par. 0038, 0049).  1) Byler discloses A user may want to only send marketing materials to an individual or household that is … to those living in a household with greater than a specified minimum income. (see par 9). Byler further discloses First database may include economic information, such as annual income, wealth, or credit card debt (See par 24). Stirlen improves upon Byer by explicitly disclosing qualifying the lead and displaying a result of such a qualification (See par 39, 57-58). 2) Byler discloses using a database and computerized formats (See par 28). Stirlen improves upon Byler by explicitly maintaining a computer software program for functionalities maintained on a computer server (See par 38). One of ordinary skill in the art would be motivated to further include producing a qualification result and explicitly having a computer server execute a software program to efficiently assess leads and improve upon just having a minimum threshold income level that uses computerized databases of Byler. 3) Byler discloses having geographic and household data by geographic location (See par 19-27). Stirlen discloses filtering leads by a selectable geographic area (see par 55, FIG. 8). Dessureault improves upon Byler and Stirlen by explicitly disclosing utilizing a positioning device or a palmtop to receive GPS information, where an end terminal device is incorporated into a GPS device (claim 3) to access mapped data and generate desired mapped data on an output device (See par. 0050, 0054, 0060, 0067, 0068). One of ordinary skill in the art would be motivated to further include a mobile device using current location information for reports to efficiently improve upon the geographic location data of Byler and Stirlen. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of combining database records (Byler par 2) and identifying marketing targets based on information such as income in Byler to further provide a qualification determination as disclosed in Stirlen, and to further include geolocations of a mobile device as disclosed in Dessureault since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Concerning independent claim 9, 
A computer system for performing sales management processes at a computing device (Byler – see par 41 – useful to have records identifying desirable marketing targets or prospective customers and map of locations of prospects; useful for door-to-door sales people; see par 28 - records may be recorded and stored in various formats, including computerized digital formats ), comprising: 
one or more processors (Stirlen – see par 38 - an application service provider (ASP) 12 supports and maintains a computer software program 14 that provides certain features and functionalities. The Program 14 is preferably supported and maintained by the ASP 12 on a computer server 16); and 
one or more computer-readable media having stored thereon executable instructions that when executed by the one or more processors configure the computer system to perform at least the following (Stirlen – see par 38 – provider supports and maintains a computer software program that provides functionalities with databases for a program maintained on a computer server).
The remaining limitations are the same as in claim 1. Claim 9 is rejected over Byler and Stirlen for the same reasons.

Concerning independent claim 17, Byler and Stirlen discloses:
A computer-readable media comprising one or more physical computer-readable storage media having stored thereon computer-executable instructions that, when executed at a processor, cause a computer system to perform a method for performing sales management processes (Byler – see par 41 – useful to have records identifying desirable marketing targets or prospective customers and map of locations of prospects; useful for door-to-door sales people; see par 28 - records may be recorded and stored in various formats, including computerized digital formats) at a computing device, the method comprising (Stirlen – see par 38 - an application service provider (ASP) 12 supports and maintains a computer software program 14 that provides certain features and functionalities. The Program 14 is preferably supported and maintained by the ASP 12 on a computer server 16).
The remaining limitations are the same as in claim 1. Claim 9 is rejected over Byler and Stirlen for the same reasons.

Concerning claim 2, 10, and 18: Byler discloses having database of economic information including overall assets, wealth, or credit card debt (See par 24). However, Byler does not explicitly disclose the limitations.
Stirlen discloses:
The computer-implemented method of claim 1, further comprising: 
in response to a sale being made for the product or service with the potential customer, receiving sales information used to complete the sale (Stirlen – see par 64, FIG. 14 – validates data in template for dollar amount; generates a purchase agreement; prospect becomes a “customer”); and 
transmitting the sales information to a remote server system (Stirlen – See par 38 -  The Program 14 is preferably supported and maintained by the ASP 12 on a computer server 16 that is preferably remotely accessible over a computer network, such as the Internet. In the preferred system and method, the Program 14 is a web-based application accessible a conventional web-browser such as Internet Explorer or Netscape).
While Stirlen discloses having a “remote” server (par 38), Byler and Stirlen do not explicitly disclose that the sales information is transmitted as best understood.
Dessureault discloses the limitation to any extent there is a difference from Stirlen (Dessureault – see par 78-79, 92 – mapping from website can includes average sales per dwelling, make darker portions of map where current sales recorded)
It would have been obvious to combine Byler, Stirlen, and Dessureault for the same reasons as discussed above with regards to claim 1. In addition, Byler discloses having database of economic information including overall assets, wealth, or credit card debt (See par 24). Stirlen discloses having a “remote” server (par 38) and receiving purchase agreements and dollar amounts for the sales (See par 64). Dessureault improves upon Byler and Stirlen by explicitly disclosing transmitting the data over a server regarding current customers in an area. One of ordinary skill in the art would be motivated to further include transmitting over a website additional information regarding customers in the area relative to sales to efficiently improve upon the database of economic information of Byler (par 24) and the server of Stirlen (par 38).

	Concerning claim 3, 11, and 19: Byler, Stirlen, and Dessureault disclose:
The computer-implemented method of claim 2, further comprising: 
receiving a response from the remote server system (Dessureault – see par 36 – web server) in response to transmitting the sales information, the response including an offer for the potential customer to purchase one or more additional product or service (Stirlen – see par 46 -   the ASP 12 preferably "partners" with the Providers in order to secure for the prospective customer a network of stable and reputable vendors of products and services from which the customer can call upon for obtaining competitive bids for services and cost savings for products or services. For example, in addition to the Providers identified above, other Providers may include appliance manufactures that partner with the ASP 12 to offer discounts to its homeowner/customer base. Likewise, a national or local wholesaler for floor coverings, for example, may vie to be included as one of the ASP's network of Providers).
It would have been obvious to combine Byler, Stirlen, and Dessureault for the same reasons as discussed above with regards to claim 2, where Dessureault further discloses using a web server for distributing sales information.

Concerning claim 5 and 13, Byler discloses:
The computer-implemented method of claim 1, wherein the at least one current occupant name is displayed with and selected from a plurality of names associated with the address (Byler – See par 23 -  a first database is provided, which contains records of information on discrete geographic sources. The sources may be a single individual, or a household of related individuals, such as a family. See par 34 - a street address is identified or extracted from each record, in turn, of the first database, the database records containing information on single subjects, which may include individuals residing at that address, or a household located at that address. See par 41 - Alternatively, a map of a neighborhood can be created showing the exact location of prospects, along with the names and other information about those prospects.)

Concerning claim 6 and 14, Byler discloses:
The computer-implemented method of claim 1, wherein receiving a selection of an address comprises displaying a map (Byler see par 41 - Alternatively, a map of a neighborhood can be created showing the exact location of prospects, along with the names and other information about those prospects) and receiving a selection of a house… (Byler – See par 34 - To combine the information in the first and second databases, a street address is identified or extracted from each record, in turn, of the first database, the database records containing information on single subjects, which may include individuals residing at that address, or a household located at that address.)
Byler discloses that street addresses associated with each record of the first database is then mapped to a geographic location (See par 34) and that the geographic location to which a street address of the records of the first database is mapped will preferably be the latitude and longitude coordinates (also known as geocoding) (See par 35). However, Byler and Stirlen do not explicitly disclose displaying that the house is selected from the map for the report request, as now recited in claim 1.
Mattingly discloses the limitations:
The computer-implemented method of claim 1, wherein receiving a selection of an address comprises displaying a map and receiving a selection of a house “on the map” (Dessureault discloses the limitations – See par. 0078,–FIGS. 3A-3B - selectable, interactive objects displayed on the map; layer control window allows selection of type of information to be layered; See par. 0079, FIGS. 3A-3B – DAs (dissemination areas - see par. 0048) include average sales per dwelling; DAs with darker tones represent higher current customer sales; DAs with lighter tones represent lower current customer sales; See par 87, FIG. 3A-3B – make information requests within the map (e.g. sales per dwelling); See par. 0091 – select information for display, can include demographic data).
It would have been obvious to combine Byler, Stirlen, and Dessureault for the same reasons as discussed above with regards to claim 1.

	Concerning claim 7 and 15, Byler discloses that street addresses associated with each record of the first database is then mapped to a geographic location (See par 34) and that the geographic location to which a street address of the records of the first database is mapped will preferably be the latitude and longitude coordinates (also known as geocoding) (See par 35). However, Byler does not explicitly disclose displaying the map.
Mattingly discloses the limitations:
The computer-implemented method of claim 6, further comprising: 
displaying the map with a plurality of houses, wherein the plurality of houses are displayed with a particular type of highlighting that is applied to one or more of the plurality of houses to distinguish the one or more of the plurality of houses where previous sales have occurred (Dessureault See par 50 - having a mapping of shadings or colors indicating higher amounts of spending, the darker ones of which indicating higher potential customer ratings and thus suggesting that a targeted distribution of promotional material should be executed in these darker DAs; see par. 0079 - DAs displayed with darker tones represent DAs wherein high current customer sales have been recorded (i.e. 1st type of highlighting). DAs displayed with lighter tones represent DAs wherein low current customer sales have been recorded. (i.e. second type of highlighting.)
It would have been obvious to combine Byler, Stirlen, and Dessureault for the same reasons as discussed above with regards to claim 1. In addition, Byler discloses marketers may want to target specific household members, such as based on statistical data of income (See par 9). Dessureault improves upon Byler and Stirlen by explicitly highlighting on a map to highlight different segments of households using colors or shadings to efficiently emphasize areas for maximizing revenue.

	Concerning claim 8 and 16, Byler discloses marketers may want to target specific household members, such as based on statistical data of income (See par 9). Byler and Stirlen do not explicitly disclose the limitations.
	Mattingly discloses:
The computer-implemented method of claim 6, further comprising: 
displaying the map with a plurality of houses, wherein the plurality of houses are displayed with a particular type of highlighting that is applied to one or more of the plurality of houses to distinguish the one or more of the plurality of houses where occupants have indicated they are not interested in the product or service (Dessureault See par 50 - having a mapping of shadings or colors indicating higher amounts of spending, the darker ones of which indicating higher potential customer ratings and thus suggesting that a targeted distribution of promotional material should be executed in these darker DAs; see par. 0079 - DAs displayed with darker tones represent DAs wherein high current customer sales have been recorded (i.e. 1st type of highlighting). DAs displayed with lighter tones represent DAs wherein low current customer sales have been recorded. (i.e. second type of highlighting).
It would have been obvious to combine Byler, Stirlen, and Dessureault for the same reasons as discussed above with regards to claim 1 and 7 above.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Byler (US 2008/0313239) in view of Stirlen (US 2008/0133306) and Dessureault (US 2007/0129954), as applied to claims 1, 5, 9, 13, and 17 above, and further in view of Christon (US Pub No. 2011/0231230).
	Concerning claim 4, 12, and 20: Stirlen discloses having a “remote” server (par 38) and receiving purchase agreements and dollar amounts for the sales (See par 64). 
Christon discloses:
The computer-implemented method of claim 1, further comprising: 
in response to a sale not being made for the product or service with the potential customer, receiving sales information used to indicate whether the potential customer already owns or uses the product or service; and transmitting the sales information to a remote server system (Christon – See par 11 - For example, the quality of leads sent to the sellers may affect the close rate. Lead quality represents the propensity of a person or entity to purchase a good or service. If a person or entity is not particularly interested in purchasing a good or service, then it is unlikely that the lead will result in a sale. See par 18 -  Transactional information may be associated with inactive leads, which may include whether or not a sale occurred, and the operational procedures of the seller, such as the number of contacts made to the leads, timeframe of the contacts, comments by the seller or leads, etc; See par 16 - The lead database 102 includes one or more databases and/or servers that contain lead data. The lead data may be populated manually and/or automatically. The lead data comprises leads and information and attributes associated with the leads.)
Byler, Stirlen, and Christon are directed to solving the same problem of providing information on targets for prospective customers (i.e. “leads”) (See Byler par 41; Stirlen par 55; Christon par 11).  Byler discloses having database of economic information including overall assets, wealth, or credit card debt (See par 24). Stirlen discloses having a “remote” server (par 38) and receiving purchase agreements and dollar amounts for the sales (See par 64). Christon improves upon Byler and Stirlen and Dessureault by explicitly disclosing a lead database receives transactional information and can use multiple databases and servers for the lead data and further discloses using multiple servers with the lead data as well as receiving particular sales information. One of ordinary skill in the art would be motivated to further include transactional information of whether a sale occurred as well as communicating information to other computing devices to efficiently improve upon the database of economic information of Byler (par 24) and the server of Stirlen (par 38).	

Double Patenting
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,812,345 (app no. 13/026,468) in view of Byler (US 2008/0313239) in view of Stirlen (US 2008/0133306), Dessureault (US 2007/0129954), and Christon (US Pub No. 2011/0231230).
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-14 of U.S. Patent No. 8,812,345 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Claim 1 here and claim 1 of ‘345 recite almost the same limitations. Claim 1 is even broader as claim 1 of ‘345 requires the “distinguishing” of the house, but that is in claim 7-8 here. Any differences are obvious over Byler in view of Stirlen and Dessureault as explained in the 103 above for claims 1 and 7-8.
Claims 9 and 17 are rejected for the same reasons over claim 8 of ‘345.
Claim 2, 10, 18 here is the same scope as claim 2 in ‘345. Differences are accounted by Byler, Stirlen, and Dessureault.
Claim 3, 11, 19 here is the same scope as claim 3 in ‘345. Differences are accounted by Byler, Stirlen, and Dessureault.
Claim 4, 12, 20 here is the same scope as claim 4 in ‘345. Differences are accounted by Byler, Stirlen, and Christon.
Claim 5, 13 here is the same scope as claim 5 in ‘345. Differences are accounted by Byler, Stirlen.
Claim 6-7, 14-15 here is the same scope as claim 6 in ‘345. Differences are accounted by Byler, Stirlen, and Dessureault.
Claim 8, 16 here is the same scope as claim 7 in ‘345. Differences are accounted by Byler, Stirlen, and Mattingly.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 10,963,840 (app no. 14/333,772)  in view of Byler (US 2008/0313239) in view of Stirlen (US 2008/0133306), and Dessureault (US 2007/0129954), and Christon (US Pub No. 2011/0231230).
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No. 10,963,840 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Claim 1 and 7-8 (highlighting houses) is a much broader version  claim 1 of ‘840. Any differences are obvious over Byler in view of Stirlen and Dessureault as explained in the 103 above.
Claims 9 and 17 are rejected for the same reasons over claim 1 of ‘840 (where it recites a mobile device executing instructions).
Claim 2, 10, 18 are rejected by the differences being accounted for by Byler, Stirlen, and Dessureault.
Claim 3, 11, 19 are rejected by the differences being accounted for by Byler, Stirlen, and Dessureault.
Claim 4, 12, 20 are rejected by the differences being accounted for by Byler, Stirlen, and Christon.
Claim 5, 13 are rejected by the differences being accounted for by Byler, Stirlen.
Claim 6, 14 are rejected by the differences being accounted for by Byler, Stirlen, and Dessureault.
Claim 7, 15 are rejected over claim 2 in ‘840 and differences being accounted for by Byler, Stirlen, and Dessureault.
Claim 8, 16 are rejected over claim 3 in ‘840 and differences are accounted by Byler, Stirlen, and Dessureault.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,270,265 (app no. 17/214,409)  in view of Byler (US 2008/0313239) in view of Stirlen (US 2008/0133306), and Dessureault (US 2007/0129954), and Christon (US Pub No. 2011/0231230.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No. 11,270,265 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Claim 1 is a much broader version claim 1 of ‘265. Claim 1 of ‘265 says there are “icons” overlaying the addresses/buildings but the claims here also have “names” of occupants as well as “credit scores” similar to the “qualification result” in the claim 1 here. Claim 9 of ‘265 also explicitly recites the pre-qualification limitations in a similar manner. Any differences are obvious over Byler in view of Stirlen and Dessureault as explained in the 103 above.
Claims 9 and 17 are rejected for the same reasons over claim 1 of ‘265 (where it recites a mobile device executing instructions).
Claim 2, 10, 18 are rejected by the differences being accounted for by Byler, Stirlen, and Dessureault.
Claim 3, 11, 19 are rejected by the differences being accounted for by Byler, Stirlen, and Dessureault.
Claim 4, 12, 20 are rejected by the differences being accounted for by Byler, Stirlen, and Christon.
Claim 5, 13 are rejected by the differences being accounted for by Byler, Stirlen.
Claim 6-8, 14-16 are rejected by different kinds of icons in the dependent claims of ‘265 and by the differences being accounted for by Byler, Stirlen, and Dessureault.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With regards to 101, Applicant argues that the claims are now directed to “dynamic network messaging” and are eligible since the occupant names are sent in response to report being requested within a certain distance. Remarks, page 13-15. In response, Examiner respectfully disagrees with the analysis. A revised 101 is presented above in response to the new claims. Merely giving the occupant name in response to a request from a device involved an additional element, but the limitations added here are part of Field of use (MPEP 2106.05h) and/or “apply the abstract idea” on a computer (MPEP 2106.05f) as explained above. Applicants’ argument that the messaging here changes the operation of the device is not persuasive. The claims here still are directed to an abstract idea – giving sales leads to salespersons. Merely giving the name of the occupant is an additional element, but is insufficient for resulting in a practical application nor does it result in “reciting significantly more” as it is just providing the name of the occupant to a computer. The same process occurs manually – a salesperson can look through their printouts for information related to sales leads and houses in a neighborhood.
Suggestions for 101 – consider limitations from parent 14/335,772 - Examiner notes that the parent case 14/335,772 was found eligible for a combination of features (See 14/335,772 Notice of Allowance 8/5/19, pages 2-3) – pointing to 1) current geolocation 2) rendering interface with highlighting when within a distance [FIG. 10 it appears as filed]; 3) preventing the mobile device from receiving any other house data until the mobile device communicates the completed report back to the central service where “the other house data” (i.e. the “next” house) is identified based upon geolocation data received from the mobile device; and 4) transmitting a message to another computing device responsive to the central service determining that the mobile device has not requested house data within a certain period of time. Applicant is invited to review these additional features – as relying on GPS alone and just sending customer information to a device is not sufficient to make the claims eligible as currently presented.
Applicant’s arguments with respect to 103 just copy many limitations and are not specific. Remarks, page 17. Thus, the arguments are not persuasive and/or moot in view of the new rejections necessitated by the amendments.
Applicant asks that double patenting rejections be “held in abeyance” until allowance. Remarks, page 18. The double patenting rejections are thus maintained still.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619